DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 01/27/2022. 
Acknowledgement is made to the amendment of claims 2 and 3.
Acknowledgement is made to the cancellation of claims 21-58. 
Acknowledgement is made to the newly added claims 75-78.
Claims 1-20 and 59-78 are pending. A complete action on the merits appears below. 

Claim Objections
Claim 70 is objected to because of the following informalities:  “time to preform further” should be “time to perform further”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 14-16, 18, 59-66, 68-70, and 73-78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2012/0209260 to Lambert et al. (herein after “Lambert”) .
Regarding claim 1, Lambert teaches a method of estimating joint effectiveness of a plurality of tissue-ablating operations (¶[0011] discusses the invention as being a method for prediction of successful isolation or the occurrence of gap formation in a catheter-based point contact ablation technique), the method comprising: 
receiving data indicative of parameters of the plurality of tissue-ablating operations, the data including (¶[0019] discusses the probability of gap prediction as being based on two sets of data relevant to the construction of an isolation line, which is formed during the ablation process):
data indicative of distance between sub-lesions formed by the tissue-ablating operations (¶[0019] discusses the first data set which the probability of gap prediction is based on is the jump index (JI) between lesions. ¶[0017] discusses the distance-based detection of jumps, where a “jump” occurs whenever the distance between consecutively formed lesions along a desired isolation line exceeds a predetermined arc length, ¶[0018] discusses the relationship between a low jump index during formation of an isolation line and a statistically significant increase in the success of the isolation line long term, in that no post-operative gaps will form in a set time frame after ablation), and 
data indicative of at least one additional parameter having a value varying among the tissue-ablating operations (¶[0019] discusses the second data set which the probability of gap prediction is based on is one of the lesion size index (LSI) or the force-time integral (FTI). ¶[0012]- [0013] discuss the lesion size index as being a parameter that can be used to evaluate a lesion size in real time, the LSI incorporates a contact force between the ablation head and target tissue, an energization parameter applied to the target tissue and a duration time of the energization. ¶[0060] discusses the force-time integral as being defined as a measured quantity that involves the measurement of force over time); and 
estimating based on the received data and using computer circuitry, the joint effectiveness of the plurality of tissue-ablating operations (¶[0019] discusses the probability of gap prediction as being based on 1) lesion size index and/or force time integral and 2) the jump index between consecutively formed lesions, as LSI and/or FTI are believed to be indicators of lesion transmurality and the jump index is believed to be an indicator of the continuity of the isolation line). 
Regarding claim 2, Lambert teaches the method of claim 1, wherein the estimated joint effectiveness is provided as an indication of the likely effectiveness of the tissue- ablating operations to prevent post-block recurrence of myocardially-conducted electrical impulse transmission across the region of tissue extending between a plurality of sub-lesions formed by the tissue-ablating operations (¶[0007] discusses gaps located within the isolation line as being sites where electrical reconnection may occur, this electrical reconnection is discusses as being the cause of post-operative recurrence of atrial fibrillation).   
Regarding claim 3, Lambert teaches the method of claim 1, wherein the estimated joint effectiveness is provided as an indication of a need to perform a further tissue-ablating operation to prevent post-block recurrence of myocardially-conducted electrical impulse transmission across the region of tissue extending between a plurality of sub- lesions formed by the tissue-ablating operations (¶[0137] & [0150] discusses the use of locations of various lesions in addition to other parameters such as contact force, energization, and duration of time by the central control system to calculate the next ablation position information). 
Regarding claim 4, Lambert teaches the method of claim 1, wherein the at least one additional parameter comprises relative time of the occurrence of the tissue-ablating operations (¶[0011]- [0015] discuss the additional parameter as being one of LSI or FTI, STI being based on contact force, energization parameters, and time duration of the ablation, FTI is discussed as being the integral of force over time).  
Regarding claim 8, Lambert teaches the method of claim 1, wherein the estimating comprises estimating joint effectiveness the ablation operations are expected to have after the estimating, and at least half an hour after the tissue-ablating operations (¶[0018] discusses the success of the isolation line being determined long term, which is defined as 3 months or more after the ablation).  
Regarding claim 9, Lambert teaches the method of claim 8, wherein the estimating is for joint effectiveness of the tissue-ablating operations after the estimating, and following a period of recovery from the tissue-ablating operations (¶[0018] discusses the success of the isolation line being determined long term, which is defined as 3 months or more after the ablation).  
Regarding claim 10, Lambert teaches the method of claim 8, wherein estimating is of the joint effectiveness of the ablation operations at least one week after the tissue-ablating operations and the estimating (¶[0018] discusses the success of the isolation line being determined long term, which is defined as 3 months or more after the ablation).  
Regarding claim 14, Lambert teaches the method of claim 1, wherein the received data comprise parameters of operation of an ablation device during the tissue-ablating operations (¶[0013]- [0019] discuss the probability of gap prediction as being able to be based on the lesion size index, which is a value based on contact force, energy applied, and duration time of energy applied).  
Regarding claim 15, Lambert teaches the method of claim 14, wherein the parameters of operation of the ablation device comprise any one or more of the duration and power of energy delivery to the sub-lesions (¶[0013]- [0019] discuss the probability of gap prediction as being able to be based on the lesion size index, which is a value based on contact force, energy applied, and duration time of energy applied).  
Regarding claim 16, Lambert teaches the method of claim 14, wherein the parameters of operation of the ablation device comprise any one or more of contact force and dynamics of contact of an ablation probe of the ablation device with tissue at the sub- lesions (¶[0013]- [0019] discuss the probability of gap prediction as being able to be based on the lesion size index, which is a value based on contact force, energy applied, and duration time of energy applied).  
Regarding claim 18, Lambert teaches the method of claim 1, further comprising indicating the estimated joint effectiveness; wherein the indicating is before completion of planned tissue-ablating operations planned to complete an ablation line comprising the sub- lesions (¶[0012] discusses the lesion size index (LSI) as being a parameter that can be used to evaluate the size of a lesion during ablation in real time).  
Regarding claim 59, Lambert teaches the method of claim 1, wherein the plurality of tissue-ablating operations generates a plurality of sub-lesions, and estimating the joint effectiveness of the plurality of tissue-ablating operations comprises using both individual lesion parameters for said sub-lesions and lesion interaction parameters for one or more pairs of sub-lesions (¶[0059] discusses the probability of gap prediction being based on lesion size index which is a parameter that can be used to evaluate the size of a lesion, and jump index which is based on the distance between consecutively formed lesions).  
Regarding claim 60, Lambert teaches the method of claim 59, wherein each individual lesion parameter indicates how the sub-lesion is planned to be formed, how the sub- lesion is actually formed, and/or a characteristic of the respective sub-lesion (¶[0014] discusses the LSI as being a prediction of lesion size).  
Regarding claim 61, Lambert teaches the method of claim 59, wherein the individual lesion parameter indicates measurements of the sub-lesion at a plurality of times during and/or after the formation of the sub-lesion (¶[0014] discusses the LSI as being a prediction of lesion size).  
Regarding claim 62, Lambert teaches the method of claim 59, wherein said estimating the joint effectiveness comprises calculating a function of said individual lesion parameters and said lesion interaction parameters (¶[0019] discusses the probability of gap prediction being based on 1) lesion size index or force-time integral and 2) jump index ¶[0013] discusses the lesion size index as being derived from a mathematical expression that incorporates contact force, energization, and duration of energization and ¶[0017] discusses a jump index utilizing a distance-based detection method for determining occurrence of jumps, such as a jump occurs along a desired isolation line when a distance between consecutively formed lesions exceeds a predetermined arc length).  
Regarding claim 63, Lambert teaches the method of claim 59, wherein said estimating the joint effectiveness comprises a chained estimation of first estimating individual lesion effectiveness and then estimating lesion interaction effectiveness based thereon (Fig. 13; flowchart 280 shows the calculated LSI and/or FTI as occurring at step 294 after this step the steps of establishing the position of the lesion formed and determining the jump index occurring between the last two formed lesions 300-304).  
Regarding claim 64, Lambert teaches the method of claim 1, wherein the at least one additional parameter comprises a sub-lesion characterizing parameter having different values among a plurality of sub-lesions formed by said ablation operations (¶[0012] discusses the lesion size index (LSI) as being a parameter that can be used to evaluate the size of a lesion during ablation in real time).  
Regarding claim 65, Lambert teaches the method of claim 64, wherein estimating comprises estimating based also on one or more of the parameters planned to be used for ablating, the positions of the sub-lesions and/or the relative time of the occurrence of the tissue-ablation operations (¶[0011] discusses the ability to enhance and predict the integrity of the isolation line based on the temporal  and spatial vicinity of consecutively formed lesions to create a more effective isolation line).  
Regarding claim 66, Lambert teaches the method of claim 59, wherein the estimating of joint effectiveness is affected by a plurality of the parameters in combination, such that for at least some combinations of values of those parameters, no single parameter is itself sufficient to yield the value of the estimating (¶[0019] discusses the probability of gap formation as being based on indicators of both transmurality and continuity of the isolation line).  
Regarding claim 68, Lambert teaches the method of claim 1, wherein estimating comprises estimating based on a temporal order of said tissue-ablating operations (¶[0011] discusses the ability to enhance and predict the integrity of the isolation line based on the temporal  and spatial vicinity of consecutively formed lesions to create a more effective isolation line).  
Regarding claim 69, Lambert teaches the method of claim 1, wherein estimating comprises estimating an effect of a potential error and/or a likelihood of an error in applying said tissue-ablating operations (¶[0043] discusses predicting the likelihood of failure of the isolation treatment).  
Regarding claim 70, Lambert teaches the method of claim 1, wherein estimating comprises estimating during applying said tissue-ablating operations and modifying an ablation plan according to results of said estimating and estimation of a time to preform further such tissue ablation operations (¶[0137] & [0150] discusses the use of locations of various lesions in addition to other parameters such as contact force, energization, and duration of time by the central control system to calculate the next ablation position information). 
Regarding claim 73, Lambert teaches the method of claim 1, wherein estimating comprises estimating using a lesion parameterization array (Tables 2 and 3 display gap formation rates with relation to jump index and FTI/LWI).  
Regarding claim 74, Lambert teaches the method of claim 1, wherein estimating comprises estimating a plurality of different effectiveness measures (¶[0066]- [0067] discuss dividing an isolation into segments of interest and predicting the likelihood of reconnection based on combining gap probability per segment of interest).  
Regarding claim 75, Lambert teaches the method of claim 1, wherein said data indicative of distance comprises geometrical data (¶[0017] discusses the jumps as being the distance between consecutively formed lesions along a desired isolation line when the distance exceeds a predetermined arc length).  
Regarding claim 76, Lambert teaches the method of claim 1, wherein said data indicative of distance comprises data from an estimation of real or effective distance or a measurement of ablation locations (¶[0146] discusses utilizing the actual location of the lesion, which may differ from the desired location).  
Regarding claim 77, Lambert teaches the method of claim 1, wherein none of said received data provides by itself an estimate of the joint effectiveness (¶[0019] discusses the probability of gap formation as being based on indicators of both transmurality and continuity of the isolation line).  
Regarding claim 78, Lambert teaches the method of claim 1, wherein the plurality of tissue-ablating operations include more than two tissue-ablating operations, and the data indicative distance between sub-lesions include data indicative of a plurality of distances (¶[0111] discusses an exemplary isolation line, comprising eight ablation zones, each ablation zone comprising at least two lesions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0209260 to Lambert et al. (herein after “Lambert”) in view of U.S. Patent Application No. 2010/0298826 to Leo et al. (herein after “Leo”).
Regarding claim 5, Lambert teaches the method of claim 1. Lambert further teaches the relevance of edemas in isolation line formation, as the onset of edema can vitiate the formation of lesions in adjacent areas (¶[0015]).
However, Lambert fails to teach the method of claim 1, wherein the at least one additional parameter is indicative of a state of edema elicited by an edema-inducing operation performed earlier than the latest of the plurality of tissue-ablating operations.  
Leo teaches a method for predicting and visualizing isolation gaps during catheter-based contact ablation procedures (¶[0017]). Leo further teaches at least one additional parameter being indicative of a state of edema elicited by an edema-inducing operation performed earlier than the latest of the plurality of tissue-ablating operations (¶[0025] discusses information relevant to the creation of edema as being monitored or targeted for future ablation procedures).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Leo into the device of Lambert as Leo teaches the relevance of monitoring information indicative of a negative effect to the penetration of RF power during the ablation process in reliably predicting procedure success (¶[0025]).
Regarding claim 6, Lambert further teaches the method of claim 5, wherein the state of edema is estimated based on a time since an edema-inducing operation (¶[0015] discusses the relevance of forming lesions in a time efficient manner, as within approximately a minute after an ablation, an edema is formed. This onset of edema being relevant as vitiating the formation of lesions in adjacent areas).  
Regarding claim 7, Leo further teaches the method of claim 5, wherein the edema-inducing operation is one of the tissue-ablating operations ([¶0115] discusses discerning procedures which are sufficient in lesion creation, and those which are not. This insufficiency is identified as an estimated location of edema).  
Regarding claim 71, Leo further teaches the method of claim 1, wherein estimating comprises estimating an expected location of failure of said tissue-ablating operations (¶[0019] discusses predicting the occurrence and location of isolation gaps that may occur during or after the procedure).  
Regarding claim 72, Leo further teaches the method of claim 71, wherein estimating an expected location of failure comprises taking patient anatomy into account (¶[0024]- [0025] discusses additionally utilizing visualization of the heart through 3D Mapping technology to reliably provide approximation of potential isolation gaps that are may occur during or after the procedure).  

Claims 11, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0209260 to Lambert et al. (herein after “Lambert”) in view of U.S. Patent Application No. 2011/0152853 to Manley et al. (herein after “Manley”).
Regarding claim 11, Lambert teaches the method of claim 1. Lambert further teaches the lesion size index, which accounts for individual lesion formation by accounting for the changes in the material properties of tissue under ablation, such as changes in electrical resistivity (¶[0091]). 
However, Lambert fails to teach the method of claim 1, wherein the received data comprise data indicative of dielectric measurements of the ablated tissue.  
Manley teaches a method of operating a surgical ablation system having a generator adapted to selectively provide energy to an ablation probe based on measured data of the tissue or system (¶Abstract). Manley further the measured data being received data comprising data indicative of dielectric measurements of the ablated tissue (¶[0044]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Manley into the method as taught by Lambert as Manley teaches the benefit of monitoring tissue parameters during ablation procedures so as to terminate the procedure at times which lead to precisely-formed ablations and improved operative outcomes (¶[0044]).    
Regarding claim 13, Manley further teaches the method of claim 11, wherein the dielectric measurements are indicative of tissue ablation in the sub-lesions (¶[0038]).  
Regarding claim 17, Manley further teaches the method of claim 1, wherein the at least one additional parameter comprises measurements of any one or more of temperature and impedance drop measured at the ablated tissue (¶[0007]-[0008]).  
Regarding claim 20, Manley further teaches the method of claim 1, wherein the locations of the sub-lesions comprise locations of the cardiac wall (¶[0045]).  

Claim 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0209260 to Lambert et al. (herein after “Lambert”) in view of U.S. Patent Application No. 2011/0152853 to Manley et al. (herein after “Manley”) further in view of U.S. Patent Application No. 2015/0230863 to Youngquist et al. (herein after “Youngquist”).
Regarding claim 12, Lambert in view of Manley teaches the method of claim 11. 
However, Lambert in view of Manley fails to teach the method of claim 11, wherein the dielectric measurements are indicative of tissue thickness at locations of the sub-lesions.
Youngquist teaches a method for tissue treatment comprising receiving and analyzing tissue data to provide feedback regarding the effectiveness of the treatment (Abstract, [0002]- [0005]). Youngquist further teaches the dielectric measurements being indicative of tissue thickness at locations of the sub-lesions ([0169]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Youngquist into the methods of Lambert in view of Manley as combining prior art elements according to known methods to yield predictable results.    
Regarding claim 19, Lambert in view of Manley teaches the method of claim 1.
However, Lambert in view of Manley fails to teach the method of claim 1, wherein the at least one additional parameter comprises indications of tissue wall thickness at locations of the sub-lesions.  
Youngquist teaches a method for tissue treatment comprising receiving and analyzing tissue data to provide feedback regarding the effectiveness of the treatment (Abstract, [0002]- [0005]). Youngquist further teaches the method wherein the at least one additional parameter comprises indications of tissue wall thickness at locations of the sub-lesions ([0169]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Youngquist into the methods taught by Lambert in view of Manley in a substantially similar to the incorporation taught in the rejection of claim 12.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0209260 to Lambert et al. (herein after “Lambert”) in view of U.S. Patent Application No. 2013/0184700 to Dalal et al. (herein after “Dalal”).
Regarding claim 67, Lambert teaches the method of claim 1. Lambert further teaches the method as determining the width, depth, and/or volume of a lesion (¶Abstract). 
However, Lambert fails to teach the method of claim 1, wherein estimating comprises estimating based on a shape of a lesion formed or to be formed, by said tissue-ablating operations.  
Dalal teaches (¶[0022]) a method for planning optimal ablation procedures through accurately placed radiofrequency ablations. Dalal further teaches the method wherein estimating comprises estimating based on a shape of a lesion formed or to be formed, by said tissue-ablating operations (¶[0008] discusses that when a shape of an ablation is not achieved during an ablation procedure may cause an incomplete treatment, which may lead to the recurrence of the undesirable effect in the tissue).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Dalal into the method as taught by Lambert as Dalal teaches the importance of a meaningful indicator of an achieved ablation shape, as an achieved ablation shape ensures complete treatment without the use of a poorly tolerated contrast agents or extra CT scans (¶[0008]). 

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/27/2022, with respect to the rejections of claim 1 under Bertolero have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lambert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794